Citation Nr: 0114918	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  99-04 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1965 to August 
1967.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
evaluation in excess of 30 percent for his service-connected 
PTSD, effective from July 27, 1998.  Thereafter, an August 
2000 rating decision increased the evaluation for this 
disability to 50 percent, effective from July 27, 1998, and 
continued this evaluation following a temporary 100 percent 
evaluation assigned from August to October 1999.  The veteran 
has continued the appeal.

The Board further notes that since the veteran indicated 
disagreement with the initial rating assigned for his PTSD, 
the Board will consider entitlement to an increased 
evaluation from the effective date of service connection 
pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board observes that while the August 2000 rating 
decision also denied entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability, the record does not reflect the filing of a 
notice of disagreement as to this issue.  Therefore, the 
Board finds that this subject is not a matter for current 
appellate consideration.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
symptoms that are productive of total occupational and social 
impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability rating 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Codes 9400 
and 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board first notes that the claim has been adequately 
developed pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A) (VCAA).  There is no 
indication in the record that there are any outstanding 
relevant treatment records from any source that are not 
currently of record.  Moreover, the Board notes that the 
veteran has clearly been placed on notice of the evidence and 
criteria necessary to warrant entitlement to a higher rating 
and that remand for further notice would be an unnecessary 
waste of appellate time and resources.

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD, 
evaluated as 30 percent disabling, in a rating decision of 
January 1999, based on service records, and Department of 
Veterans Affairs (VA) examination conducted in October 1998, 
and a July 1998 Vet Center PTSD assessment.

The July 1998 Vet Center assessment reflects that the veteran 
experienced symptoms of avoidance and increased arousal, and 
it was noted that the veteran was unable to maintain close 
interpersonal relationships and was socially isolated.  The 
examiner concluded that the veteran exhibited severe 
vocational and social impairment and assigned the veteran a 
global assessment of functioning (GAF) scale score of 31.

VA outpatient records from early October 1998 reflect that 
this was the veteran's first contact with the PTSD program, 
and that he complained of sleep and anger problems.  The 
veteran desired to participate in a program in Denver and was 
willing to pay in order to get himself out there.  The 
veteran indicated that he was two quarters short of obtaining 
a college degree.  The veteran owned his own roofing business 
and enjoyed working by himself.  Mental status examination 
revealed that mood was sad and affect constricted.  The 
assessment included PTSD syndrome, rule out disorder, and the 
veteran was assigned a GAF of 55.

October 1998 VA PTSD examination revealed the veteran's 
subjective complaints of nightmares, difficulty sleeping, 
irritability and anger.  He further reported that he lived 
alone and had few relationships.  He avoided any discussion 
about the Vietnam War and was distrustful of people.  The 
veteran was distrustful of others, but did identify two 
friends who were also veterans of Vietnam.  One of these 
friends told the veteran that he had a good experience with 
his participation in a VA PTSD program, and that the veteran 
should consider participating in such a program.  For the 
previous five years, the veteran had been a self-employed 
roofer, but was finding it increasingly difficult to do this 
work as a result of inadequate sleep.  Other problems that 
made it difficult to work as a roofer included difficulty 
with his back, knees, and some headaches.  He enjoyed being 
out in the woods and did acknowledge that he had a hobby of 
collecting artifacts.

Mental status examination revealed a dysphoric mood and that 
the veteran appeared anxious and depressed.  Affect was 
congruent but evidently constricted.  The veteran was noted 
to tear frequently and related episodes of violent outbursts.  
He also acknowledged having suicidal ideation.  Judgment and 
insight were described as fair and test scores were found to 
indicate that the veteran was reporting a significant number 
of symptoms of PTSD.  The impression included chronic PTSD, 
and the veteran was assigned a current GAF of 50, with the 
highest GAF in the previous year noted to be 60.  The 
examiner commented that the veteran clearly met the criteria 
for a diagnosis of PTSD, which was indicated to have impacted 
his social functioning and increasingly affected his ability 
to work due to sleeping difficulties.  

VA outpatient treatment records for the period of October 
1998 to July 1999 reflect that at the end of October 1999, 
the veteran reported nightmares, anxiety, depressive mood, 
intrusive thoughts and poor sleep pattern.  The veteran had 
several sessions with the Dayton VA PTSD program in November 
1998, and at the end of the month, he learned that the Denver 
program he was interested was shutting down.  In February 
1999, the veteran reported that his sleep pattern had 
improved and he denied having any violent dreams.  He also 
stated that his anxiety had been decreasing.  At the end of 
the month he reported that he could not sleep at all for a 
few days when he ran out of medication.  In April 1999, the 
veteran reported that he had been working and taking his 
medication as prescribed.  

VA Denver treatment records for the period of August to 
September 1999, reflect that in early August 1999, the 
veteran was admitted into the Denver PTSD program with 
symptoms of violent dreams, nightmares, depression and anger 
reportedly worsening over the previous 9 to 10 months.  The 
initial impression included PTSD and depression.  Several 
days later, it was noted that the veteran's symptoms included 
very prominent intrusive symptoms.  During the second week of 
August 1999, it was noted that goals included improved sleep 
and relationships and the assessment was chronic PTSD and 
substance abuse in remission, with a GAF of 32.  A September 
1999 treatment summary for this period reflects the veteran's 
participation in various programs associated with the PTSD 
program over the previous month.

VA mental disorders examination in January 2000 revealed that 
the veteran reported primary complaints of anxiety and 
depression associated with withdrawal and avoidance of 
contact with others.  He also continued to complain of 
insomnia due to nightmares related to combat experiences.  
The veteran also related numerous examples of intrusive 
thoughts and avoidance.  There was also suicidal ideation.  
He described recent treatment at the VA PTSD treatment 
program in Denver as the best thing he ever did for himself, 
however, upon his return home, he realized that nothing had 
changed.  While the nightmares were less frequent at first, 
once the treatment "effect" had worn off, they were 
reportedly as frequent as earlier.  

Mental status examination revealed the veteran to be very 
anxious and suspicious of the examiner with very little eye 
contact.  He also exhibited startle response with noises 
outside of the office.  His affect was restricted.  The 
examiner found that testing indicated a profile that was a 
clinically significant constellation of elevations that 
emphasized his experience of depression, anxiety, anger, 
alienation and unusual thinking, a pattern noted to be very 
typical of individuals suffering from combat zone PTSD.  The 
diagnosis included chronic PTSD and recurrent and severe 
major depressive disorder, with social isolation, and the 
veteran was assigned a GAF of 35, with the highest GAF in the 
previous year of 50.

VA outpatient treatment records for the period of February to 
July 2000, reflect that at the beginning of February 2000, 
the veteran resumed medication he had started with while 
participating in the Denver PTSD program in 1999.  His next 
appointment was canceled as a result of work and 
approximately ten days later, the veteran was noted to 
exhibit depressed mood and flat affect.  He also reported 
continued intrusive thoughts about Vietnam, and the 
assessment was PTSD.  The veteran reported for additional 
group therapy sessions in March and May 2000.  

A July 2000 VA progress report reflects that the veteran had 
been evaluated on a couple of occasions in the outpatient 
clinic for his PTSD, most recently in February 2000.  It was 
noted that the veteran had been having continuing problems 
with violent dreams and intrusive memories, and that he had 
noticed no changes or benefits from his participation in the 
Denver PTSD program.  He continued to work as a roofer.  He 
had a hard time coming to the PTSD program in Dayton as it 
was in the middle of the day and would disrupt his work 
schedule.  Mental status examination revealed that the 
veteran had poor eye contact and that affect was restricted.  
Mood was noted to be irritable.  Insight and judgment seemed 
fair to good.  The assessment included chronic PTSD and rule 
out major depressive disorder.  The veteran was assigned a 
GAF of 55.  The examiner commented that the veteran had 
experienced ongoing problems with management of his anger but 
that he dealt with this problem by staying away from people.  
He denied an actual history of violence but stated that he 
had come close, and found comfort going to the "glenn" 
where he lived.

An August 2000 rating decision increased the evaluation for 
PTSD from 30 to 50 percent, effective from July 27, 1998.  
Following a temporary 100 percent evaluation assigned for the 
period of August to October 1999, the rating was continued at 
50 percent.

Tax returns for 1998 and 1999 reflect reported income of less 
than $1,000, and a subsequent written statement from the 
veteran indicated that as of November 2000, his earnings for 
2000 were approximately $1,000.


II.  Rating Criteria and Analysis

The veteran's service-connected PTSD has been evaluated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, under the "new" criteria for neuropsychiatric 
disabilities which took effect on November 7, 1996.  As the 
veteran's claim for service connection for PTSD was filed in 
July 1998, the evaluation of the veteran's PTSD will be based 
on consideration of only the "new" criteria.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The veteran has worked various odd jobs as a self-employed 
roofer since 1998, with income for each year of not more than 
$1,000.  Although the Board recognizes that examiners have 
assigned GAF scores as high as 55 for the veteran's PTSD in 
early October 1998 and again most recently in July 2000, 
examiners since 1998 have also consistently noted the 
veteran's consistent symptoms of isolation, irritability and 
anger, with GAF scores of 31 in July 1998, 50 at the end of 
October 1998, 32 at the time of his admission into the Denver 
PTSD program in August 1999, and 35 in January 2000, several 
months after his discharge from that program.  

The Board also notes that based on an overview of the 
evidence in general since July 1998, the Board finds that 
periodically improved GAF scores of 55 are overshadowed by 
significant PTSD symptoms which have resulted in GAF scores 
as low as 31.  Moreover, the Board is also impressed by the 
fact that although the veteran has engaged in a continued 
effort to make a living as a roofer, with two quarters short 
of a college degree, it is apparent that his employment 
opportunities have been severely limited by his disability, 
and that this is further demonstrated by his tendency towards 
isolating himself from others.  

The Board is also impressed by the fact that the veteran went 
to Denver at the request of a fellow Vietnam veteran in order 
to obtain some improvement from his disability, apparently 
without significant results, with the most recent 
comprehensive VA PTSD examination reflecting severe 
continuing symptoms and a GAF of 35.

Thus, in light of all of the evidence of record, the Board 
finds that the veteran is entitled to a 100 percent 
disability evaluation effective from July 1998.  The record 
indicates very few hobbies or outside interests, and although 
the veteran more recently identified some contact with two 
former Vietnam veterans, the record as a whole is reflective 
of limited social contact, and found to be indicative of 
significant social impairment.  The veteran also experiences 
consistent difficulty sleeping, anger outbursts, easy 
irritability, and other symptoms that have been related 
solely to the veteran's PTSD.  The record further reflects 
that the veteran has reported being continually troubled by 
intrusive memories of Vietnam.

Therefore, the Board is persuaded that the veteran's PTSD, 
when viewed longitudinally, is manifested by the type of 
gross impairment in thought processes or communication and 
inappropriate behavior consistent with total occupational and 
social impairment under the "new" criteria for 
neuropsychiatric disabilities which took effect on November 
7, 1996.  Accordingly, a 100 percent rating is in order.  
38 C.F.R. § 4.130, Diagnostic Code 9411.





ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
legal criteria governing payment of monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

